DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings





The objection to drawing Figures 18 and 19 is withdrawn in light of Applicant’s amendment. 
Claim Objections


The claims objection to minor informalities raised in previous OA is withdrawn in light of Applicant’s amendments. 
Claim Rejections - 35 USC § 112




The rejection of claims 1-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of Applicant’s amendment.  
Allowable Subject Matter




Claims 1-7 are allowed.
The following is an examiner’s statement for reasons of allowance because the prior art of records Tatsuya Nakamura et al., (US 9,960,789 B2); Mitsuhiro Suzuki, et al., (US 2004/0005012 A1); Xi Yan et al., (US 2020/0295872 A1) has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
Regarding Claim 1, an optical communication system comprising an optical transmitter and an optical receiver, wherein the optical transmitter includes 
a serial/parallel converter, entropy converters and selectors a numbers of which 
a signal transmitter, the serial/parallel converter outputs bit sequences of sequence groups a number of which is determined by the logarithmic value and a bit sequence of a highest-order sequence group, 
each of the entropy converters converts the bit sequence of the sequence group input to a bit sequence for which a probability of occurrence of zero (0) or a probability of occurrence of one (1) is a predetermined probability of occurrence, 
each of the selectors acquires a bit sequence for which the probability of occurrence is converted by the entropy converter higher in order than the entropy converter for the selector, and selects an order of output of the symbol to other selectors in the sequence groups higher in order than the selector in accordance with the acquired bit sequence, 
the multiplier multiplies a value representing the symbol selected by a highest-order selector of the selectors, by a number, in accordance with the bit sequence of the highest order sequence group, 
the signal transmitter transmits an optical signal based on a result of the multiplication by the number,2Application No.: 17/056,409Docket No.: 5259-000353-US-NP 
the optical receiver includes a signal receiver and a demodulator, the signal receiver receives the optical signal, and 
the demodulator performs demodulation processing on an electrical signal generated in accordance with the received optical signal.
Regarding claim 3, is allowable for the same reason as claim 1.  



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  












Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.












Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636